Name: Decision No 2/99 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 15 March 1999 adopting the terms and conditions for the participation of Bulgaria in Community programmes in the fields of vocational training and education
 Type: Decision
 Subject Matter: Europe;  employment;  European construction;  education;  EU finance;  demography and population
 Date Published: 1999-04-14

 Avis juridique important|21999D0414(01)Decision No 2/99 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 15 March 1999 adopting the terms and conditions for the participation of Bulgaria in Community programmes in the fields of vocational training and education Official Journal L 099 , 14/04/1999 P. 0028 - 0030DECISION No 2/99 OF THE ASSOCIATION COUNCILbetween the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other partof 15 March 1999adopting the terms and conditions for the participation of Bulgaria in Community programmes in the fields of vocational training and education(1999/256/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part(1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria(2), of the other part concerning Bulgaria's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas according to Article 1 of the said Additional Protocol, Bulgaria may participate in Community framework programmes, specific programmes, projects or other actions in particular in the fields of vocational training and education;Whereas pursuant to Article 2 of the said Additional Protocol the terms and conditions for the participation of Bulgaria in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Bulgaria shall participate in the Community programmes Leonardo da Vinci(3) and Socrates(4) in accordance with the terms and conditions set out in Annex I and II which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the Leonardo da Vinci and Socrates programmes.Article 3This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 15 March 1999.For the Association CouncilThe PresidentJ. FISCHER(1) OJ L 358, 31.12.1994, p. 3.(2) OJ L 317, 30.12.1995, p. 25.(3) OJ L 340, 29.12.1994, p. 8.(4) OJ L 87, 20.4.1995, p. 10. Decision as amended by Decision No 576/98/EC (OJ L 77, 14.3.1998, p. 1).ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF BULGARIA IN THE LEONARDO DA VINCI AND SOCRATES PROGRAMMES1. Bulgaria will participate in all activities of the Leonardo da Vinci and Socrates programmes (hereinafter called "the programmes") in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision 94/819/EC of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy(1) and Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the European Community action programme "Socrates"(2).2. The terms and conditions for the submission, assessment and selection of applications by eligible institutions, organisations and individuals of Bulgaria shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and vocational training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of the programmes so requires.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Bulgaria will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the programmes. Projects and activities carried out solely between Bulgaria and EFTA States which are parties to the EEA Agreement or any other third countries, including those with an Association Agreement with the Community, to which participation in the programmes is open, are not eligible for Community financial support.4. In conformity with the terms of the relevant provisions of the Decisions on the programmes, Bulgaria will lay down the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organisation of the implementation of the programmes.5. Bulgaria will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Bulgaria will make every effort within the framework of the existing provisions, to facilitate the free movement and residence of students, teachers, university administrators and other eligible persons moving between Bulgaria and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to Decisions 94/819/EC and No 819/95/EC concerning Leonardo da Vinci and Socrates programmes (Articles 10 and 8 respectively), the participation of Bulgaria in the programmes will be continuously monitored on a partnership basis involving Bulgaria and the Commission of the European Communities. Bulgaria will submit the necessary reports to the Commission and take part in other specific activities undertaken by the Community in that context.8. Without prejudice to the procedures referred to in Article 6 of Decision 94/819/EC on Leonardo da Vinci and Article 4 of Decision No 819/95/EC on Socrates, Bulgaria will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the committees. The Commission will inform Bulgaria about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, will be one of the official languages of the Community.(1) OJ L 340, 29.12.1994, p. 8.(2) OJ L 87, 20.4.1995, p. 10. Decision as amended by Decision No 576/98/EC (OJ L 77, 14.3.1998, p. 1).ANNEX IIFINANCIAL CONTRIBUTION OF BULGARIA TO THE LEONARDO DA VINCI AND SOCRATES PROGRAMMES1. The financial contribution of Bulgaria will cover:subsidies or any other financial support from the programmes to Bulgarian participants;financial support from the Leonardo da Vinci programme to the functioning of the national agency;supplementary administrative costs related to the management of the programmes by the Commission stemming from Bulgaria's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Bulgarian beneficiaries and by the Leonardo da Vinci national agencies of Bulgaria will not exceed the contribution paid by Bulgaria, after deduction of the supplementary administrative costs.Should the contribution paid by Bulgaria to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received from the programmes by the Bulgarian beneficiaries and by the Leonardo da Vinci national agency, the Commission of the European Communities will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Bulgaria.3. Leonardo da VinciBulgaria's contribution for participating in 1999 will be EUR 1114000. Of this sum, an amount of EUR 72000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation.4. SocratesBulgaria's contribution will be EUR 4140000 in 1999 for its participation in the entire Socrates programme, including Chapter I (Erasmus). Of this sum, an amount of EUR 270000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation.5. The Financial Regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Bulgaria.After the entry into force of this Decision, and at the beginning of each following year, the Commission will send to Bulgaria a call for funds corresponding to its contribution to the costs under this Decision.This contribution shall be expressed in euro and paid into a euro bank account of the Commission.The calculation of the annual contribution is based on a participation during a full financial year. Should the Association Council Decision enter into force in the course of a year, the contribution for that year will be adapted taking into account the state of implementation of the programmes for that particular year.Bulgaria will pay its contribution to the annual costs under this Decision according to the call for funds, at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Bulgaria on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in euro(1), increased by 1,5 percentage points.6. Bulgaria will pay the supplementary administrative costs referred to in paragraphs 3 and 4 from its national budget.7. Of the remainder of its annual contribution to the Leonardo da Vinci programme, referred to in paragraph 3, Bulgaria will pay EUR 31000 from its national budget in 1999. Subject to regular PHARE programming procedures, EUR 1011000 will be paid from Bulgaria's PHARE national programme of 1999.Of the remainder of its annual contribution to Socrates, referred to in paragraph 4, Bulgaria will pay EUR 116000 from its national budget in 1999. Subject to regular PHARE programming procedures, EUR 3754000 will be paid from Bulgaria's PHARE national programme of 1999.(1) Rate published monthly in the Official Journal of the European Communities - C Series.